DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 01/05/2022.
Claims 1, 3, 5, 7, 9, 11-13, 15 and 17 are amended; and therefore, claims 1-18 are currently pending in this application.

Terminal Disclaimer
4.	The terminal disclaimer filed on 01/05/2022 is sufficient to overcome the obviousness type double patenting rejection set forth in the previous office-action. Accordingly, the Office withdraws the above rejection.   
Response to Amendments
5.	The amendment to each of claims 3, 5, 9, 11, 15 and 17 is sufficient to overcome the rejection set forth in the previous office-action under section §112(d). Accordingly, the Office withdraws the above rejection. 


Specification
6.	The current amendment to the specification filed on 01/05/2022 is objected to under 35 U.S.C. 132 (a) because it introduces new matter into the disclosure. It is worth to note that 35 U.S.C. 132(a) states that that no amendment shall introduce new matter into the disclosure of the invention. 
In the instant case, the current amendment associates the term “empathy” with the comment “Strong dependence. Want stability. Escape from loneliness. Consciousness according to rules” (Table 6, on page 23). 
In contrast, when considering the original specification, (a) the term “empathy” is associated with the comment “Feelings to approach of interest. Awareness of interval. Dependence. Look into empathy. Want a dialogue or relationship” (see the table presented on page 23; also see [0119], lines 11-12), and (b) the term “telepathy” is associated with the comment “Strong dependence. Want stability. Escape from loneliness. Consciousness according to rules” (see the table presented on page 23; also see similar expression in [0119], lines 13-14). It is worth to note that the two terms, “empathy” and “telepathy”, have different meanings.  
Thus, at least for the reasons discussed above, the current amendment to the specification involves new matter. 
Claim Rejections - 35 USC § 101
7.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-18 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea:  
stor[ing] (i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning and which are depicted in a frameless test area, and a plurality of icons which are applicable to the check sheet and which are freely selectable by an examinee for application to the check sheet, wherein the icons do not have a character, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information for creating the display screen; display[ing] the display screen including the check sheet and the plurality of icons; writing test data including icons applied by the examinee to the check sheet, and an examinee's ID, wherein the test data is generated by the examinee freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet, without providing the examinee instructions for selecting a specific icon or arranging the selected icons at specific positions on the check sheet; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminat[ing] whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables; and storing results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a straight line extending obliquely upward and rightward from one end of the intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and leftward from one end of the bottom of the triangular figure to a window virtual line, and (v) an S-shaped curved line extending downward from the bottom of the triangular figure to a window virtual line.
— 	Considering claim 7, the following claimed limitations recite an abstract idea: 
	stor[ing] (i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning and which are depicted in a frameless test area, and a plurality of icons which are applicable to the check sheet and which are freely selectable by an examinee for application to the check sheet, wherein the icons do not have a character, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information for creating the display screen, display[ing] the display screen including the check sheet and the plurality of icons; writing test data including icons applied by the examinee to the check sheet, and an examinee's ID, wherein the test data is generated by the examinee freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet, without providing the examinee instructions for selecting a specific icon or arranging the selected icons at specific positions on the check sheet; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminat[ing] whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables; and storing results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a straight line extending obliquely downward from one end of the  intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and rightward from an intermediate location on the straight line to a lower portion of the circular figure, and (v) an S-shaped curved line extending upward from the bottom of the triangular figure to a window virtual line.
— 	Considering claim 13, the following claimed limitations recite an abstract idea:  
	stor[ing] (i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning and which are depicted in a frameless test area, and a plurality of icons which are applicable to the check sheet and which are freely selectable by an examinee for application to the check sheet, wherein the icons do not have a character, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information for creating the display screen, display[ing] the display screen including the check sheet and the plurality of icons; writing test data including icons applied by the examinee to the check sheet from among the plurality of icons, and an examinee's ID, wherein the test data is generated by the examinee freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet, without providing the examinee instructions for selecting a specific icon or arranging the selected icons at specific positions on the check sheet; reading out the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminat[ing] whether or not an arrangement of the icons on  the check sheet in the read-out test data falls under the definitions in the tables; and storing results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons; wherein the boundary elements, which are depicted in the frameless test area and form the plurality of areas, comprise (i) a circular figure having a cut-out at a part of its circumference, (ii) a triangular figure having a cut-out at its apex and an intermediate line extending between opposite oblique side lines of the triangular figure and in parallel with a bottom of the triangular figure, (iii) a first straight line extending obliquely upward from a first end of the intermediate line to a window virtual line, (iv) a broken line extending obliquely upward and leftward from a first end of the bottom of the triangular figure to a window virtual line, (v) an S-shaped curved line extending downward from an intermediate portion of the bottom of the triangular figure to a window virtual line, (vi) a second straight line extending from an end of the cut-out of the circular figure to an end of the cutout of the triangular figure, and (vii) a third straight line which is inclined and extends from a second end of the intermediate line to a second end of the bottom of the triangular figure.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computer connected to a terminal via a communication network, the computer comprising a memory, a processor, etc., which are utilized to facilitate the functions recited with respect to: storing information; providing the information for creating a display screen; writing data to the memory (e.g. writing test data that includes icons applied by an examinee and the examinee’s ID); reading the data from the memory (to count the total number of icons applied to the check list); executing discrimination (discrimination of whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the tables stored in the memory); and storing the results of the discrimination, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above demonstrate that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). 
The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 

a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the use of a commercially available conventional device (e.g. a smartphone), which communicates with a remote conventional computer over a conventional communication network (see [0070] of the specification); and wherein the above conventional device is utilized to perform the conventional computer functions discussed above (e.g. retrieving data from a memory/database; displaying data to a user, receiving input from the user, analyzing the received input and thereby generating one or more outputs, etc.) 
It is further worth noting that the use of a conventional computer to evaluate a subject’s aptitude by, for example (i) displaying a task(s) that involves one or more graphical elements and (ii) evaluating the accuracy of the user’s response(s) to the task(s), etc., is already directed to an old, routine and well-known conventional activity in the art (e.g. see US 5,911,581; US 2002/0106617; also US 2005/0187436).  
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea. 
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-6, 8-12 and 14-18). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea 
since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”.
the arguments filed on 01/05/2022). However, the arguments are not persuasive. Applicant argues (see pages 16-24 of the current argument), 
It is respectfully submitted, however, that amended independent claims 1, 7, and 13 fully comply with the requirements of 35 USC §101 in accordance with current USPTO Guidelines . . . 
. . . the present invention as recited in amended independent claims 1, 7, and 13, a visual approach-based aptitude testing system is provided that enables a computer to accurately grasp an examinee's mental structure, aptitude, and subconscious processes by utilizing the latest theories in brain science, cognitive science, neuroscience, and the like, indicating that response to visual information by the amygdala occurs earlier than grasping of the apparent awareness by the neocortex by 100ms. 
The present invention has been devised such that an examinee's subconscious tendencies can be expressed (revealed) by information having no inherent meaning (that is, the boundary elements of the check sheet) and the selection of information (icons) having plural meanings, and represents a technological innovation in aptitude testing developed based on extensive knowledge of the latest research in brain science, etc., that visual information precedes cognitive information by about 100 ms. 
The Examiner is respectfully referred to, for example, the description in paragraphs [0034]-[0042] on pages 8-9 of the specification as filed . . .
Thus, the claimed present invention achieves a concrete technical solution with respect to measurement of an examinee's psychology. The present invention represents a breakthrough in the field and provides a visual approach-based aptitude testing method that enables a computer to accurately assess an examinee's mental structure in a manner that has not been achieved before. 
It is respectfully submitted, therefore, that even if claims 1, 7, and 13 could be considered to recite an abstract idea, claims 1, 7, and 13 nevertheless recite features that constitute additional elements that integrate the alleged judicial 
In addition, it is respectfully submitted for similar reasons that even if claims 1, 7, and 13 could be considered to be directed to an abstract idea, amended independent claims 1, 7, and 13 include additional elements that, when considered as a whole and as an ordered combination, amount to significantly more than a judicial exception. See MPEP 2106.05, section I, subsection A. 
In view of the foregoing, it is respectfully submitted that amended independent claims 1, 7, and 13, and the claims respectively depending therefrom, fully comply with the requirements of 35 USC 101 in accordance with current USPTO guidelines, and it is respectfully requested that the rejection thereunder be withdrawn.

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:    
Firstly, the current amendment does not negate the findings presented under section §101. For instance, the limitations currently added indicate the manner in which the examinee performs the assessment task, wherein the plurality of icons (which are applicable to the check sheet) are freely selectable by the examinee for application to the check sheet; and wherein the examinee generates the test data by freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet. Thus, when each of the current claims is considered as a whole, the current claimed invention still fails to amount to “significantly more” than an abstract idea since it does not implement an inventive concept. 
Applicant also asserts that the present invention “enables a computer to accurately grasp an examinee's mental structure, aptitude, and subconscious processes by utilizing the latest theories in brain science, cognitive science, neuroscience . . . an examinee's subconscious tendencies can be expressed (revealed) by information having no inherent meaning (that is, the boundary elements of the check sheet) and the selection of information (icons) having plural meanings and represents a technological innovation . . . ” 
However, the above assertion does not necessarily indicate whether any of the current claims involves an element—or a combination of elements—that provides an improvement to the relevant existing technology. It is worth to note that the conventional computer technology is already configured to (i) provide one or more textual and/or graphical test materials to a user; and also (ii) generate one or more results that indicate the user’s brain performance, etc. Accordingly, the use of one or more specific visual elements (e.g. a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning and which are depicted in a frameless test area, and a plurality of icons which are applicable to the check sheet and which are freely selectable by an examinee, etc.) does not necessarily indicate that the current claimed invention is beyond the relevant existing technology. Although Applicant further asserts that “visual information precedes cognitive information by about 100 ms”, the above remark is referring to the characteristics of the brain; and therefore, it does not necessarily indicate a structural and/or functional feature specific to the claimed system (also see page 41—lines 4-5—of the specification,  “the amygdala's response precedes the neocortex's response by 100ms”). Consequently, Applicant’s arguments are not persuasive.
Secondly, Applicant has identified some sections from the specification ([0034] to [0042], [0123] to [0125]) to challenge the findings established under section §101. However, none of the sections necessarily demonstrates a structural and/or a functional element(s) considered to be beyond the relevant existing technology. For instance, e.g. potential consciousness, etc.) based on the inputs collected from the user, etc., is already in the realm of the relevant existing technology. Accordingly, the above paragraph does not demonstrate an element—or a combination of elements—beyond the relevant existing technology. 
The second paragraph ([0035]) is merely referring to some known parts and/or functions of the brain (e.g. the neocortex, the amygdala); and therefore, this paragraph does not demonstrate any structural and/or functional element(s) beyond the conventional technology. The third paragraph ([0036]) is indicating the system’s applicability to grasp the examinee’s potential consciousness (amygdala’s response). However, regardless of whether the examinee’s potential consciousness can be grasped prior to correction by the neocortex, the current system is still applying the relevant existing technology. For instance, the system is displaying—to the examinee—one or more visual stimuli (e.g. graphical figures, icons, etc.); and thereby it determines the examinee’s aptitude based on the inputs received from the examinee (e.g. the icons that the examinee freely selected and/or arranged on the sheet). The above confirms that the current claimed invention, or the invention as originally disclosed, does not provide an improvement to the relevant existing technology. Thus, neither the current claims nor abstract idea.   
Applicant has also presented additional paragraphs from the specification ([0123] to [0125]). However, similar to the point made above with respect to ¶[0035], the first two paragraphs ([0123] and [0124]) are merely describing some of the known parts and/or functions of the brain (e.g. the neocortex, the amygdala); and therefore, these paragraphs do not demonstrate any structural and/or functional element(s) beyond the conventional technology. The last paragraph ([0125]) is stating the basis for performing the analysis (e.g. the selection and arrangement of the icons include one resulting from the amygdala's response and another resulting from the neocortex's response). However, regardless of the type of response (amygdala's response, or neocortex's response) that the examinee’s input(s) is purportedly indicating, the current system is still directed to the relevant existing technology. Particularly, as already pointed out above, the system is displaying—to the examinee—one or more visual stimuli (e.g. graphical figures, icons, etc.); and thereby it determines the examinee’s aptitude based on the inputs received from the examinee (e.g. the icons that the examinee freely selected and/or arranged on the sheet). The above again confirms that current claimed invention, or the invention as originally disclosed, fail to implement an element—or a combination of elements—that provides an improvement to the relevant existing technology.  
Thus, at least for the reasons discussed above, the Office establishes that the current claimed invention fails to amount to “significantly more” than an abstract idea.  

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 1-18 rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Each of claims 1, 7 and 13 recites, “a plurality of icons which are applicable to the check sheet and which are freely selectable by an examinee for application to the check sheet, wherein the icons do not have a character” (emphasis added).
	However, the term “the icons do not have a character” is a negative limitation sine it is defining the claimed invention in terms of features that it does not have (as opposed to defining the claimed invention in terms of features that it has). 
	Each of claims 1, 7 and 13 further recites, “wherein the test data is generated by the examinee freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet, without providing the examinee instructions for selecting a specific icon or arranging the selected icons at specific positions on the check sheet” (emphasis added).  Similarly, the term “without providing the examinee instructions” is also directed to a negative limitation since it is defining the claimed invention in terms of features that it does not have (as opposed to defining the claimed invention in terms of features that it has).

●	Considering each of claims 1, 7 and 13 as a whole, the prior art does not teach or suggest the invention as currently claimed (regarding the state of the prior art, see the office-action mailed on 10/05/2021). 
Response to Arguments.
9.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 01/05/22). However, the rejection under section §103 is withdrawn in view of the amendment made to the current claims. Accordingly, Applicant’s arguments are now moot.  
Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715